Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTE:
Due to the unusual circumstances and complexities surrounding this application, it was decided a brief synopsis of the record would assist future readers in an understanding of the status of the application.
Filing date 8/30/2018
8/30/18 Original claim set: Claim 1 pending
9/4/18 Preliminary Amendment
Claim set amended: Claims 1-20 pending, claims 1, 19 and 20 are independent
9/21/18 Notice to file Corrected Application Papers 
Drawings/Specification
11/12/18 Applicant’s Response to Notice to file Corrected Papers
Replacement specification submitted to remedy the drawing rqmt.
Claim set amended? Claim 1 pending (this appears to be in error since the response explanation did not address claim amendments) 
11/16/18 Notice of Incomplete Reply
Statement missing that substitute specification contains no new matter
11/17/18 Applicant’s Response to Notice of Incomplete Reply 
Statement that substitute specification contains no new matter
11/27/18 Receipt is acknowledged of non-provisional patent application
Filing date 08/30/2018
10/17/19 Preliminary Amendment (2nd)
Claim set amended: Claims 19-21 pending, claims 1-18 canceled, claims 19-20 previously presented and claim 21 newly added, claims 19, 20 and 21 are independent
2/27/20 Office action 
Non-final
Election/Restriction 
Without traverse, prosecute independent claim 19
Claims 20-21 withdrawn from further consideration
Claim 19 pending
102 Prior Art Rejection of claim 19
6/29/20 Amendment
Claim set amended: Claims 19 and 22-40 pending, claims 1-18 and 20-21 remain canceled, claim 19 is amended and claims 22-40 are newly added
10/27/20 Office action
Election by Original Presentation
Claims 19 and 22-40 are withdrawn from consideration
Shortened statutory period of two month
Notice of Non-Compliant Amendment
11/2/20 Telephone Interview, Applicant/Inventor and Examiner Thapa
11/10/20 Response to Notice of Non-Compliant Amendment
Claim set amended: Claims 19 and 22-40 pending, claims 1-18 and 20-21 remain canceled, claims 19, 24-25, 28-30, 34-36 and 38-39 are amended and claims 22-23, 26-27, 31-33, 37 and 40 are previously presented, claims 19, 35 and 38 are independent
2/13/21 Supplemental Response to Notice of Non-Compliant Amendment
Claim set amended: Claims 19 and 22-41 pending, claim 41 is newly added, claims 19, 35, 38 and 41 are independent
2/8/22 Request for Interview
3/11/22 Application assigned to Examiner Robbins
3/15/22 Telephone Interview, Applicant/Inventor and Examiner Robbins
 
Current Status of Amendment
Examiner acknowledges receipt of supplemental response and amendment to claims of application 16/118,248 received 2/13/2021. Claims 1-18 and 20-21 remain canceled, claims 19, 24-25, 28-30, 34-36 and 38-39 are amended, claims 22-23, 26-27, 31-33, 37 and 40 are previously presented, and claim 41 is newly added, claims 19, 35, 38 and 41 are independent. Claims 19 and 22-41 are pending.
The Office is withdrawing the Notice of Non-Compliant Amendment mailed 10/27/2020.

NOTE: To be clear, this Office action is in response to the most recent claim set provided in the February 13, 2021 Supplemental Response.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is not clear what is meant by “the valve is operative to feed at least one of a urinal or a toilet”.  It appears the applicant’s intent is to claim that the valve is used to regulate water flow since a urinal and toilet deal with water flow, however the word “feed” does not align with this meaning.  It is suggested the applicant change the wording to convey this understanding or otherwise clarify the limitation for a person of ordinary skill in the art. 
In order to expedite prosecution, the examiner will assume the term “feed” is meant to “regulate the flow of water” for the purpose of examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 19, 22-26, 29, 31, 35-36, 38-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Bush U.S. PGPub 2019/0010683 A1 (hereinafter Bush) in view of Maniktala U.S. PGPub 2016/0072301 A1 (hereinafter Maniktala).
Regarding Claim 19, Bush teaches a device comprising a plumbing fixture including a valve (Bush, Figs. 1-5, Element 10; Para. [0069], Lines 1-2, “valve”, and Fig. 7, Element 102; Para. [0082], Lines 3-4, “plumbing fixture”), a power source (Bush, Fig. 6, Element 110, “Battery”; Para. [0081], Lines 1-4), a sensor (Bush, Paras. [0039] – [0040]), and a far-field wireless power receiver (Bush, Fig. 6, Element 106, “Receive Circuit”; Para. [0074], Lines 1-14, “RF or microwave radiation type power transmission”), wherein the far-field wireless power receiver is operative to receive a far-field wireless power signal (Bush, Para. [0077], Lines 1-10) and charge the power source thereby such that at least one of the valve or the sensor is operative based on the power source (Bush, Para. [0081], Lines 1-14 and Para. [0043]), wherein the valve is operative based on the sensor (Bush, Paras. [0039] – [0040], “trigger device”).
Bush does not explicitly teach the term far-field when teaching about power transmission over greater distances using RF or microwave radiation as in paragraph [0074].
Maniktala, however, teaches far-field wireless power transmission (Maniktala, Para. [0020], Lines 12-16. Where Maniktala teaches far-field wireless power transmission comprises microwave radiation and infrared radiation as well as other types of wireless power transmission over longer distances.).
It would have been obvious to a person having ordinary skill in the art to understand that although Bush does not explicitly use the term far-field for the RF or microwave radiation type 
Regarding Claim 22, The combined teaching of Bush and Maniktala references discloses the claimed invention as stated above in claim 19.  Furthermore, Bush teaches wherein the far-field wireless power receiver is a radio receiver, wherein the far-field wireless power signal is a radio signal (Bush, Para. [0074], Lines 1-14, “RF … type power transmission”). 
Regarding Claim 23, The combined teaching of Bush and Maniktala references discloses the claimed invention as stated above in claim 19.  Furthermore, Bush teaches wherein the far-field wireless power receiver is an infrared receiver, wherein the far-field wireless power signal is an infrared signal (Bush, Para. [0074], Lines 1-14), but does not explicitly teach the term far-field being an infrared receiver and signal.
Maniktala, however, teaches wherein the far-field wireless power receiver is an infrared receiver, wherein the far-field wireless power signal is an infrared signal (Maniktala, Para. [0020], Lines 12-16, “infrared radiation”. Where Maniktala teaches far-field wireless power transmission comprises microwave radiation and infrared radiation as well as other types of wireless power transmission over longer distances.).

Regarding Claim 24, The combined teaching of references Bush and Maniktala discloses the claimed invention as stated above in claim 19.  Furthermore, Bush teaches wherein the valve is operative based on the power source (Bush, Para. [0081], Lines 4-9). 
Regarding Claim 25, The combined teaching of references Bush and Maniktala discloses the claimed invention as stated above in claim 19.  Furthermore, Bush teaches wherein the sensor is operative based on the power source (Bush, Para. [0081], Lines 4-9). 
Regarding Claim 26, The combined teaching of references Bush and Maniktala discloses the claimed invention as stated above in claim 19.  Furthermore, Bush teaches wherein the plumbing fixture is a faucet (Bush, Para. [0071], Lines 18-22, “faucet”). 
Regarding Claim 29, The combined teaching of references Bush and Maniktala discloses the claimed invention as stated above in claim 19.  Furthermore, Bush teaches wherein the power source includes a battery operative to be charged via the far-field wireless power signal (Bush, Fig. 6, Element 110, “Battery”; Para. [0081], Lines 1-4). 
Regarding Claim 31, The combined teaching of references Bush and Maniktala discloses the claimed invention as stated above in claim 19.  Furthermore, Bush teaches wherein the plumbing fixture includes a housing that houses the valve, the sensor and the far-field wireless power receiver (Bush, Para. [0033], Lines 1-4). 
Regarding Claim 35, Bush teaches a device comprising a faucet (Bush, Para. [0071], Lines 18-22, “faucet”) including a valve (Bush, Figs. 1-5, Element 10; Para. [0069], Lines 1-2, “valve”, and Fig. 7, Element 102; Para. [0082], Lines 3-4, “plumbing fixture”), a power source (Bush, Fig. 6, Element 110, “Battery”; Para. [0081], Lines 1-4), a sensor (Bush, Paras. [0039] – [0040]), and a far-field wireless power receiver (Bush, Fig. 6, Element 106, “Receive Circuit”; Para. [0074], Lines 1-14, “RF or microwave radiation type power transmission”), wherein the far-field wireless power receiver is configured to receive a far-field wireless power signal (Bush, Para. [0077], Lines 1-10) and charge the power source thereby such that at least one of the valve or the sensor operates based on the power source (Bush, Para. [0081], Lines 1-14 and Para. [0043]), wherein the valve is configured to operate based on the sensor (Bush, Paras. [0039] – [0040], “trigger device”). 
Bush does not explicitly teach the term far-field when teaching about power transmission over greater distances using RF or microwave radiation as in paragraph [0074].
Maniktala, however, teaches far-field wireless power transmission (Maniktala, Para. [0020], Lines 12-16. Where Maniktala teaches far-field wireless power transmission comprises microwave radiation and infrared radiation as well as other types of wireless power transmission over longer distances.).
It would have been obvious to a person having ordinary skill in the art to understand that although Bush does not explicitly use the term far-field for the RF or microwave radiation type 
Regarding Claim 36, The combined teaching of Bush and Maniktala references discloses the claimed invention as stated above in claim 35.  Furthermore, Bush teaches wherein the power source includes at least one of a capacitor or a battery that is configured to be charged by the far-field wireless power signal (Bush, Fig. 6, Element 110, “Battery”; Para. [0081], Lines 1-4). 
Regarding Claim 38, Bush teaches a device comprising a housing (Bush, Para. [0033], Lines 1-4) that houses a valve (Bush, Figs. 1-5, Element 10; Para. [0069], Lines 1-2, “valve”, and Fig. 7, Element 102; Para. [0082], Lines 3-4, “plumbing fixture”), a power source (Bush, Fig. 6, Element 110, “Battery”; Para. [0081], Lines 1-4), a sensor (Bush, Paras. [0039] – [0040]), and a far-field wireless power receiver (Bush, Fig. 6, Element 106, “Receive Circuit”; Para. [0074], Lines 1-14, “RF or microwave radiation type power transmission”), wherein the far-field wireless power receiver is configured to receive a far-field wireless power signal (Bush, Para. [0077], Lines 1-10) and charge the power source thereby such that at least one of the valve or the sensor operates based on the power source (Bush, Para. [0081], Lines 1-14 and Para. [0043]), wherein the valve is configured to operate based on the sensor (Bush, Paras. [0039] – [0040], “trigger device”). 
Bush does not explicitly teach the term far-field when teaching about power transmission over greater distances using RF or microwave radiation as in paragraph [0074].
Maniktala, however, teaches far-field wireless power transmission (Maniktala, Para. [0020], Lines 12-16. Where Maniktala teaches far-field wireless power transmission comprises microwave radiation and infrared radiation as well as other types of wireless power transmission over longer distances.).
It would have been obvious to a person having ordinary skill in the art to understand that although Bush does not explicitly use the term far-field for the RF or microwave radiation type power transmission as taught in paragraph [0074], Bush would inherently incorporate the term far-field for the energy transmission system used to power the plumbing fixture(s).  The far-field power transmission taught by Maniktala, for transferring power wirelessly over longer distances, teaches one of the many conventional far-field power transmission systems utilized in the art for transferring power wirelessly over longer distances.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Maniktala, of transferring power wirelessly over longer distances for the wirelessly powered plumbing fixture of Bush. 
Regarding Claim 39, The combined teaching of Bush and Maniktala references discloses the claimed invention as stated above in claim 38.  Furthermore, Bush teaches wherein the power source includes at least one of a capacitor or a battery that is configured to be charged by the far-field wireless power signal (Bush, Fig. 6, Element 110, “Battery”; Para. [0081], Lines 1-4). 
Regarding Claim 41, Bush teaches a method comprising causing a far-field wireless power receiver (Bush, Fig. 6, Element 106, “Receive Circuit”; Para. [0074], Lines 1-14, “RF or microwave radiation type power transmission”) to be installed on a plumbing fixture including a valve (Bush, Figs. 1-5, Element 10; Para. [0069], Lines 1-2, “valve”, and Fig. 7, Element 102; Para. [0082], Lines 3-4, “plumbing fixture”), a power source (Bush, Fig. 6, Element 110, “Battery”; Para. [0081], Lines 1-4), and a sensor (Bush, Paras. [0039] – [0040]) such that the far-field wireless power receiver is configured to receive a far-field wireless power signal (Bush, Para. [0077], Lines 1-10) and charge the power source thereby such that at least one of the valve or the sensor is operative based on the power source (Bush, Para. [0081], Lines 1-14 and Para. [0043]) while the valve is operative based on the sensor (Bush, Paras. [0039] – [0040], “trigger device”).
Bush does not explicitly teach the term far-field when teaching about power transmission over greater distances using RF or microwave radiation as in paragraph [0074].
Maniktala, however, teaches far-field wireless power transmission (Maniktala, Para. [0020], Lines 12-16. Where Maniktala teaches far-field wireless power transmission comprises microwave radiation and infrared radiation as well as other types of wireless power transmission over longer distances.).
It would have been obvious to a person having ordinary skill in the art to understand that although Bush does not explicitly use the term far-field for the RF or microwave radiation type power transmission as taught in paragraph [0074], Bush would inherently incorporate the term far-field for the energy transmission system used to power the plumbing fixture(s).  The far-field power transmission taught by Maniktala, for transferring power wirelessly over longer distances, teaches one of the many conventional far-field power transmission systems utilized in the art for transferring power wirelessly over longer distances.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Maniktala, of transferring power wirelessly over longer distances for the wirelessly powered plumbing fixture of Bush.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bush U.S. PGPub 2019/0010683 A1 (hereinafter Bush) in view of Maniktala U.S. PGPub 2016/0072301 A1 (hereinafter Maniktala) as applied to claims 26/19 above, and further in view of Zeine et al. U.S. PGPub 2017/0358950 A1 (hereinafter Zeine).
Regarding Claim 27, The combined teaching of references Bush and Maniktala discloses the claimed invention as stated above in claims 26/19.  Furthermore, Bush teaches wherein the faucet (Bush, Para. [0071], Lines 18-22, “faucet”) has a top side (Bush, Fig. 7, Element 120; Para. [0082], Line 1) hosting the far-field wireless power receiver (Bush, Fig. 7, Element 106; Para. [0082], Lines 1-4 and Para. [0074], Lines 1-14, “RF or microwave radiation type power transmission”), but does not explicitly teach the RF or microwave radiation is line-of-sight.

Absent of showing criticality of the type of far-field signal that is, or can be, used in the long distance type of power transmission of Bush, it would have been an obvious matter of design choice to use a line-of-sight type of long distance power transmission of Zeine based on desirability, since applicant has not disclosed that this type of long distance power transfer signal solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other types of long distance power transfer systems as explained in Zeine.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bush U.S. PGPub 2019/0010683 A1 (hereinafter Bush) in view of Maniktala U.S. PGPub 2016/0072301 A1 (hereinafter Maniktala) and Zeine et al. U.S. PGPub 2017/0358950 A1 (hereinafter Zeine) as applied to claims 27/26/19 above, and further in view of Allen, Jr. et al. U.S. Patent 7,979,928 B2 (hereinafter Allen). 
Regarding Claim 28, The combined teaching of references Bush, Maniktala and Zeine discloses the claimed invention as stated above in claims 27/26/19, but does not teach a display.
Allen, however, teaches wherein the top side includes a display operative based on the power source (Allen, Fig. 6B, Element 50; Col. 6, Lines 29-38). 
Absent of showing criticality of a display that is, or can be, used to convey information to a user of the plumbing fixture of Bush, it would have been an obvious matter of design choice to use a user viewable display such as taught by Allen based on desirability, since applicant has not .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bush U.S. PGPub 2019/0010683 A1 (hereinafter Bush) in view of Maniktala U.S. PGPub 2016/0072301 A1 (hereinafter Maniktala) as applied to claim 19 above, and further in view of Shearer et al. U.S. PGPub 2006/0281435 A1 (hereinafter Shearer).
Regarding Claim 30, The combined teaching of references Bush and Maniktala discloses the claimed invention as stated above in claim 19.  Furthermore, Bush teaches wherein the power source operative to be charged via the far-field wireless power signal (Bush, Fig. 6, Element 110, “Battery”; Para. [0081], Lines 1-4), but does not explicitly teach the power supply being a capacitor.
Shearer, however, teaches wherein the power source includes a capacitor (Shearer, Para. [0139]).
Absent of showing criticality of the type of power source that is, or can be, used in the long distance type of power transmission of Bush, it would have been an obvious matter of design choice to use a variety of known in the art power sources as taught by Shearer based on desirability, since applicant has not disclosed that this type of power source solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other types of power sources as explained in Shearer.
Claim 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bush U.S. PGPub 2019/0010683 A1 (hereinafter Bush) in view of Maniktala U.S. PGPub 2016/0072301 A1 (hereinafter Maniktala) as applied to claims 31/19 above, and further in view of Zeine et al. U.S. PGPub 2017/0358950 A1 (hereinafter Zeine).
Regarding Claim 32, The combined teaching of references Bush and Maniktala discloses the claimed invention as stated above in claims 31/19.  Furthermore, Bush teaches wherein the housing includes a top side (Bush, Fig. 7, Element 120; Para. [0082], Line 1) hosting the far-field wireless power receiver (Bush, Fig. 7, Element 106; Para. [0082], Lines 1-4 and Para. [0074], Lines 1-14, “RF or microwave radiation type power transmission”), but does not explicitly teach the RF or microwave radiation is line-of-sight.
Zeine, however, teaches wherein the far-field wireless power receiver is a line-of-sight receiver, wherein the far-field wireless power signal is a line-of-sight signal (Zeine, Para. [0006], Lines 12-14).
Absent of showing criticality of the type of far-field signal that is, or can be, used in the long distance type of power transmission of Bush, it would have been an obvious matter of design choice to use a line-of-sight type of long distance power transmission of Zeine based on desirability, since applicant has not disclosed that this type of long distance power transfer signal solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other types of long distance power transfer systems as explained in Zeine.
Regarding Claim 33, The combined teaching of references Bush, Maniktala and Zeine discloses the claimed invention as stated above in claims 32/31/19.  Furthermore, Bush teaches wherein the housing (Bush, Para. [0033], Lines 1-4) includes a front side hosting the sensor (Bush, Paras. [0039] – [0040], and Fig. 7, Element 120; Para. [0082], Line 1)). 
Regarding Claim 34, The combined teaching of references Bush, Maniktala and Zeine discloses the claimed invention as stated above in claims 32/31/19.  Furthermore, Bush teaches .
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Bush U.S. PGPub 2019/0010683 A1 (hereinafter Bush) in view of Maniktala U.S. PGPub 2016/0072301 A1 (hereinafter Maniktala) as applied to claim 35 above, and further in view of Zeine et al. U.S. PGPub 2017/0358950 A1 (hereinafter Zeine).
Regarding Claim 37, The combined teaching of Bush and Maniktala references discloses the claimed invention as stated above in claim 35.  Furthermore, Bush teaches wherein the faucet has a top side (Bush, Fig. 7, Element 120; Para. [0082], Line 1) hosting the far-field wireless power receiver (Bush, Fig. 7, Element 106; Para. [0082], Lines 1-4 and Para. [0074], Lines 1-14, “RF or microwave radiation type power transmission”), but does not explicitly teach the RF or microwave radiation is line-of-sight.
Zeine, however, teaches wherein the far-field wireless power receiver is a line-of-sight receiver, wherein the far-field wireless power signal is a line-of-sight signal (Zeine, Para. [0006], Lines 12-14).
Absent of showing criticality of the type of far-field signal that is, or can be, used in the long distance type of power transmission of Bush, it would have been an obvious matter of design choice to use a line-of-sight type of long distance power transmission of Zeine based on desirability, since applicant has not disclosed that this type of long distance power transfer signal solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other types of long distance power transfer systems as explained in Zeine. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Bush U.S. PGPub 2019/0010683 A1 (hereinafter Bush) in view of Maniktala U.S. PGPub 2016/0072301 A1 (hereinafter Maniktala) as applied to claim 38 above, and further in view of Zeine et al. U.S. PGPub 2017/0358950 A1 (hereinafter Zeine).
Regarding Claim 40, The combined teaching of Bush and Maniktala references discloses the claimed invention as stated above in claim 38.  Furthermore, Bush teaches wherein the housing has a top side (Bush, Fig. 7, Element 120; Para. [0082], Line 1) hosting the far-field wireless power receiver (Bush, Fig. 7, Element 106; Para. [0082], Lines 1-4 and Para. [0074], Lines 1-14, “RF or microwave radiation type power transmission”), but does not explicitly teach the RF or microwave radiation is line-of-sight.
Zeine, however, teaches wherein the far-field wireless power receiver is a line-of-sight receiver, wherein the far-field wireless power signal is a line-of-sight signal (Zeine, Para. [0006], Lines 12-14).
Absent of showing criticality of the type of far-field signal that is, or can be, used in the long distance type of power transmission of Bush, it would have been an obvious matter of design choice to use a line-of-sight type of long distance power transmission of Zeine based on desirability, since applicant has not disclosed that this type of long distance power transfer signal solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other types of long distance power transfer systems as explained in Zeine.
Response to Arguments
Claim Rejections - 35 USC § 102
Applicant’s arguments, see page 6, filed February 13, 2021, with respect to the rejection(s) of claim(s) 19 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859